People v Madison (2019 NY Slip Op 04096)





People v Madison


2019 NY Slip Op 04096


Decided on May 28, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 28, 2019

Friedman, J.P., Gische, Tom, Webber, Gesmer, JJ.


665/15 -2046/15 9427B 3487/15 9427A 9427

[*1] The People of the State of New York, Respondent,
vHorace Madison, Defendant-Appellant.


Christina A. Swarns, Office of The Appellate Defender, New York (Amanda Rolat of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Luis Morales of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from judgments of the Supreme Court, New York County (Ellen Biben, J. at plea and sentencing), rendered April 19, 2016,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgments so appealed from be and the same are hereby affirmed.
ENTERED: MAY 28, 2019
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.